Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (U.S. 4,984,376) in view of Suzuki (U.S. 4,820,796) and Swallowe “Toughening” as evidenced by Lubrizol Hardness Scales.
Walter teaches flexible innersoles for footwear made from a foamed thermoplastic multi-block copolymer elastomers with a Shore D hardness of 25-45. (Abstract) These thermoplastic multi-block copolymer may be made from copolyetheramide elastomers (d) comprising hard and soft segments. (Column 8 lines 35-Column 9 lines 22; also Column 3 lines 5-15)  In Column 9 lines 20-22 Walter teaches these copolyetheramides (as known as thermoplastic polyamide elastomers) may be made according to U.S. 4,331,786.
	Walter teaches in Column 9 lines 5-15, relevant to the claimed invention, the polyamide sequences have an average molecular weight of from 500 to about 2000 and the average molecular weight of the polyoxyalkylene glycol block (a polyether block) may be from 400 to 6000.   The elastomers have a Shore D hardness of 25-45 and preferably 30-43 (Column 2 lines 14-25).  Walter suggests melt indexes of the elastomers in Column 2 lines 5-15 but does not require a specific value or the values disclosed.  Walter is drawn to the flexibility of the resulting foamed material (Column 2 lines 15-25 and 29-32) which suggests to one of ordinary skill in the art that Walter is also concerned with the flexibility of the underlying thermoplastic elastomer material as it logically follows the flexibility of the underlying material will have an effect on the flexibility of the resulting foam.
	Walter also is drawn to midsoles that do not break down because of fatigue and have a better capacity to resist the compression and return cycles that a midsole is subjected to.  (Column 1 lines 20-35).
	Swallowe, in the highlighted section of page 257, teaches failure is related to the toughness of the material and a tougher material has an increased resistance to mechanical failure.  This reasonably suggests such as breakdown of due to extended use taught by Walter is also concerned with the underlying toughness of the material. Column 2 lines 55-57.
Walter teaches Elastomer C of Column 11 line 1-20 is an exemplified copolyetheramide elastomer but does not teach or suggest the number average molecular weight of the ether or amide segments.
	Suzuki, working in the field of flexible thermoplastic polyamide elastomers (copolyetheramides).  Suzuki teaches these elastomers are made from a polycapramide hard segment and a polyoxytetramethylene glycol (polyoxyalkylene glycol) soft segment and have a low hardness belonging to a crosslinked rubber and a high strength which is preferably used in fields requiring flexibility and transparency such as hoses, tubes, films and sheeting.  (Column 1 lines 5-16)  Suzuki reference U.S. 4,331,786 as a prior art disclosure of making thermoplastic polyamide elastomers (Column 2 lines 30-57) and it is reasonably suggested the thermoplastic polyamide elastomers of U.S. 4,331,786 do not have the above discussed qualities of the elastomer of Suzuki.  Suzuki suggests these elastomers have flexibility, toughness and transparency not found in the prior art disclosures such as U.S. 4,331,786.
	In Column 3 lines 25-35 Suzuki teaches the hardness of the elastomers is from Shore 60A to Shore 50D.   Lubrizol Hardness Scales is provided as evidence of the known conversions between Shore A and Shore D hardness values.
	In Example 1 Suzuki exemplifies a thermoplastic polyamide elastomer with a number average molecular weight of the polyamide block of 970 g/mol and a number average molecular weight of the polyether block of 2070 g/mol.  The amount of polyether block is taught as 68 wt% which suggests the balance is polyamide block at 32 wt%.  Therefore, the ratio of polyamide to polyether is 0.32/0.68 = 0.47. In Example 1, the Shore Hardness of this elastomer is 85 Shore A.  As evidenced by Lubrizol Hardness Scales this is a Shore D 33 hardness which is within the preferred range of hardness of the foamed elastomers of Walter as it logically follows the hardness of the underlying material prior to foaming would be similar to that of the foamed material as Walter does not teach or suggest the hardness of the foamed material is affected by the foaming process.
	In Example 2 Suzuki exemplifies a thermoplastic polyamide elastomer with a number average molecular weight of the polyamide block of 840 g/mol and a number average molecular weight of the polyether block of 2150 g/mol.  The amount of polyether block is taught as 71 wt% which suggests the balance is polyamide block at 29 wt%.  Therefore, the ratio of polyamide to polyether is 0.29/0.71 = 0.40. In Example 2, the Shore Hardness of this elastomer is 81 Shore A.  As evidenced by Lubrizol Hardness Scales this is roughly a Shore D 30 hardness which is within the preferred range of hardness but also in the overall 25-45 range of the foamed elastomers of Walter as it logically follows the hardness of the underlying material prior to foaming would be similar to that of the foamed material as Walter does not teach or suggest the hardness of the foamed material is affected by the foaming process.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Walter by using the thermoplastic polyamide elastomers of Suzuki for the advantage of using a thermoplastic polyamide elastomer material which has high strength (column 1 lines 10-16), flexibility and toughness (Column 2 lines 55-57) as taught by Suzuki and is suggested by Suzuki to be an improved thermoplastic polyamide elastomer material over Walter’s suggested material of U.S. 4,331,786.  The flexibility of the material (foamed or non-foamed) is suggested to be a concern of Walter as discussed above (Column 2 lines 15-25 and 29-32).  While Suzuki’s material is transparent there is no evidence that a lack of transparency of the material is required by Walter and, as the resulting midsole is not suggested to be seen in the resulting article, the transparency of Suzuki’s material is not suggest to be a relevant factor in the use of Suzuki’s material in Walter’s invention.
	One of ordinary skill in the art would have been motivated to use either Example 1 or Example 2 of Suzuki as these are exemplified thermoplastic elastomers of Suzuki which have molecular weight of each of the blocks in the ranges taught by Walter and also Shore hardness in the preferred or nominal range of Walter.
	A skilled artisan would have a reasonable expectation of success in the above modification because Walter and Suzuki teach thermoplastic polyamide elastomer for use in the invention, both reference U.S. 4,331,786 as known methods of making such elastomers, and the elastomers of Suzuki have average molecular weights of the blocks in the ranges of those block taught by Walter along with similar Shore hardness.  Additionally, while Suzuki is silent on foaming, Suzuki does not teach or suggest the thermoplastic polyamides cannot be foamed and Walter teaches how to foam thermoplastic polyamide elastomer along with many other elastomer types without regard to the specific underlying polymer to be foamed.
	There is no evidence to suggest the thermoplastic polyamide elastomers of Walter or Suzuki are crosslinked in any chemical fashion as there are no chemical crosslinking agents taught in either reference.  If Applicant contends hydrogen bonding or some other physical crosslinking mechanism is present, it is noted that these thermoplastic polyamide elastomers are similar to Applicant’s without additional elements ether in the prior art or Applicant’s disclosure that are suggested to prevent such physical crosslinking.  In other words, the thermoplastic polyamides elastomers of Walter and Suzuki are just as non-crosslinked as Applicant’s because there is no evidence that some other factor has be used by Applicant that is not present in Walter and Suzuki to create the non-crosslinked condition of the preamble. 
Regarding Claims 1 and 2, the above Example 1 and Example 2 read over the claimed polamide range of Claims 1 and 2 along with the mass ratios but neither read over the range of polyether blocks as the exemplified number average molecular weights are slightly above the 2000 g/mol upper range.
In Column 7 lines 10-20, Suzuki teaches the polyether block preferably has a number average molecular weight of 1500-4000 g/mol and the number average molecular weight is related to the low temperature and hardness of the resulting thermoplastic polyamide elastomer.  The larger range suggested by Suzuki is 800 to 5,000 g/mol. (Column 4 lines 60-67) and is taught to be related to the mechanical strength and melting point of the elastomer.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Walter and Suzuki by using a thermoplastic polyamide elastomer, in particular those of Example 1 and 2, with polyether blocks having number average molecular weights of 1500 to 4000 g/mol because Suzuki teaches this a preferred, not required, range that is related to the hardness and low temperature characteristics of the thermoplastic polyamide elastomer.  Thus, one of ordinary skill in the art is suggested to adjust the number average molecular weight accordingly to fine tune the hardness and low temperature characteristics of the thermoplastic polyamide elastomer including adjusting it in the range of 1,500 to roughly 2,000 as this is the difference between the lower preferred range and the exemplified amounts.
Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Walter and Suzuki by using a thermoplastic polyamide elastomer, in particular those of Example 1 and 2, with polyether blocks having number average molecular weights of 800 to 5000 g/mol because Suzuki teaches this range is related to the melting point and mechanical strength of the thermoplastic polyamide elastomer.  Thus, one of ordinary skill in the art is suggested to adjust the number average molecular weight accordingly to fine tune the melting point and the mechanical properties of the thermoplastic polyamide elastomer including adjusting it in the range of 800 to roughly 2,000 as this is the difference between the lower range and the exemplified amounts.

Regarding Claim 3, Example 1, for instance of Suzuki has caprolactam and adipic acid as the polyamide components which results in polyamide 6,6 which is not one of the listed polyamide.
Suzuki teaches in Column 3 lines 60 -65, dicarboxylic acids of 4 to 20 carbons and specifically teaches adipic acid (C6), sebacic acid (C10), azelaic acid (C9), dodecanedioic acids (C12). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Walter and Suzuki by using a thermoplastic polyamide elastomer, in particular those of Example 1 and 2, with sebacic acid as the dicarboxylic rather than the exemplified adipic acid because Suzuki specifically suggest such a dicarboxylic acid.
Such a substitution would lead to polyamide 6, 10 which reads over Claims 16 and 17.
Regarding Claim 4, polytetramethylene glycol is also known as polytetrahydrofuran as the ring of tetrahydrofuran opens during the polymerization to make polytetramethylene glycol blocks.   This reads over Claim 4.
Regarding Claim 5 and 15-17, Walter teaches the foams have a specific gravity of 0.15 to 0.30 which reads over the recited ranges of Claims 20-23.  This is 150 to 300 kg/m3 as the specific gravity is the density / density of water.  The density of water is 1000 kg/m3. This reads over the range of Claim 5 and 15-17.
Regarding Claim 7, the process of Claim 7 is taught by Walter in Column 9 lines 36-60 in an apparent manner.
Regarding Claim 9, the blowing agents recited by Claim 27 are taught by Walter in Column 10 lines 15-35 which reads over these claims.
Regarding Claims 10-13, Walter is drawn to midsole shoe articles which reads over Claims 10-12. Sport shoe is simply a future intended use and is given negligible patentable weight.  Note that Claims 10 and 11 use the term “consisting of” with respect the foam of Claim 1.  None of the reference of record require anything in the composition besides the elastomer which is foamed using a blowing agent.  Applicant’s foams are also the elastomer foamed using a blowing agent.  If Applicant argues the blowing agent residue is excluded from the foam and, therefore, the foams of Walter do not reads over these claims then Applicant is remind that such an argument may require these claims to be rejected under §112 as Applicant uses the same or substantially similar technique to provide the foamed material claimed which would necessarily have the residue of the blowing agent in it as with Walter’s foams.  Therefore, it would be difficult to consider that Applicant had in their possession at the time the invention was filed the foams of Claim 1 in which no blowing agent residue was remaining to arrive at the articles “consisting of” the foam of Claim 1.

Regarding Claim 14, Example 2 of Suzuki uses polyamide block with a number average molecular weight of 840 g/mol which meets the claimed range.  Alternatively, it is quite clear that Walter teaches polyamide blocks with an most preferred average molecular weight of 500 to 2000 g/mol (Column 9 lines 9-10) and Suzuki teaches the similar block (polyamide) to have a number average molecular weight of 500 to 5000 g/mol.  It would have been obvious to a person of ordinary skill in the art to practice the invention of Walter, in particular using that of Example 1 and Example 2 of Suzuki above, using polyamide blocks of 500 to 5000 g/mol number average molecular weight because Suzuki teaches this range of number average molecular weights.  Additionally, one of ordinary skill in the art would have been motivated to choose the range of 500 to 2000 in this range as this is the portion of the range that coincide with Walter.  Finally, one of ordinary skill in the art would have been motivated to choose number average molecular weight because Suzuki teaches it in these terms and Walter also uses in it describing average molecular weight in their teaching.  (See for instance Column 3 lines 30-35). 
The above range overlaps that of Claim 14 which renders it obvious absent a showing of criticality.
Regarding Claim 18, Walter and Suzuki are silent on the compression set according to Claim 18. However, all the foams are polyetheramide (PEBA) according to the claims.  All of Applicant’s examples which are PEBA meet the claimed material property of Claim 18.  Therefore, one of ordinary skill in the art is reasonably suggested the PEBAs of Walter and Suzuki discussed above must possess compression set in the recited range when tested accordingly.  This meets the limitations of Claim 18.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Regarding Claim 19, this claim represents the combination of Claims 1, 3 and is rejected for the same reasons as above.
For all above rejections, absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  

Claims 1-5, 7-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (U.S. 4,984,376; Foy U.S. 4,331,786 incorporated by reference) in view of Suzuki (U.S. 4,820,796).
This rejection is made using Suzuki for a different purpose than the above rejection over Walter.
Walter teaches flexible innersoles for footwear made from a foamed thermoplastic multi-block copolymer elastomers with a Shore D hardness of 25-45. (Abstract) These thermoplastic multi-block copolymer may be made from copolyetheramide elastomers (d) comprising hard and soft segments. (Column 8 lines 35-Column 9 lines 22; also Column 3 lines 5-15)  In Column 9 lines 20-22 Walter teaches these copolyetheramides (as known as thermoplastic polyamide elastomers) may be made according to Foy U.S. 4,331,786 incorporated by reference. (Column 9 lines 20-22)
	Walter teaches in Column 9 lines 5-15, relevant to the claimed invention, the polyamide sequences have an average molecular weight of from 500 to about 2000 and the average molecular weight of the polyoxyalkylene glycol block (a polyether block) may be from 400 to 6000.   The elastomers have a Shore D hardness of 25-45 and preferably 30-43 (Column 2 lines 14-25).  Walter suggests melt indexes of the elastomers in Column 2 lines 5-15 but does not require a specific value or the values disclosed.  Walter is drawn to the flexibility of the resulting foamed material (Column 2 lines 15-25 and 29-32) which suggests to one of ordinary skill in the art that Walter is also concerned with the flexibility of the underlying thermoplastic elastomer material as it logically follows the flexibility of the underlying material will have an effect on the flexibility of the resulting foam.
	Walter also is drawn to midsoles that do not break down because of fatigue and have a better capacity to resist the compression and return cycles that a midsole is subjected to.  (Column 1 lines 20-35).
	Elastomer C of Column 11 line 1-20 is an exemplified copolyetheramide elastomer but does not teach the number average molecular weight of the Elastomer.
	Suzuki, working in the field of polyetheramides similar to Foy and Applicant, references Foy in (Column 2 lines 34-55).  In this section Suzuki suggests the prior art, including Foy, teaches number average molecular weight of the polyether (polyoxytetramethylene glycol specially).  Foy makes no reference to number average molecular weight in his disclosure and simply states the average molecular weight of both the polyamide and the polyether blocks.  Walters uses various language to teach molecular weight including average molecular weight (Column 9 lines 5-15), molecular weight (Column 4 lines 30-35 and number average molecular weight (Column 3 lines 30-35) throughout the document.  However, average molecular weight is a generic teaching which encompasses multiple types of molecular weight such as number average, weight average molecular or viscosity average molecular weight but does not have a specific measurement on its own.  In other words, a teaching of average molecular weight must be to some specific molecular weight average such as number or weight because there is no measurement technique for a solely average molecular weight.
	Therefore, based on Suzuki’s disclosure, one of ordinary skill in the art is reasonably suggested the average molecular weight of Foy and Walter for either the polyether or polyamide must be number average molecular weight because of Suzuki’s discussion of such a molecular weight of the prior art and also Walters use of the term in describing copolymer blocks (Column 3 lines 30-35)  This would also lead one of ordinary skill in the art to practice the invention of Walter using number average molecular weights for the polyamide block also as it logically follows such a number average molecular weight would keep the molecular weight measurements consistent with the polyether blocks especially due to Walter’s inconsistent use a term for describing the molecular weight of the blocks including the use of number average molecular weight as discussed above.  In other words, as Suzuki is suggesting the polyether blocks are number average molecular weight it logically follows to one of ordinary skill in the art the complimentary polyamide blocks must be too.
	Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Walter/Foy using number average molecular weights for the polyamide and polyether blocks disclose for generic, non-specific teaching of average molecular weight of Walter/Foy because Suzuki suggests the polyether blocks of such prior art are number average molecular weight and, as such, it would logically follow to have the complimentary block in the copolymer, the polyamide block, also be the number average molecular weight.
	As such, according to the above, Walter/Foy suggests polyamide sequences preferably in the range of 500 to 2000 g/mol and polyoxylene glycol (polyether) preferably in the range of 1000 to 3000 g/mol.    These both read over the recited ranges of Claims 1-2 as they overlap said ranges.
	In Column 6 lines 55-65 of Foy, Foy (incorporated by reference) teaches to use preferably 60 to 80 % polyether segments for elastomeric copolymers.  This is 0.25 to 0.66 mass ratio as recited. (For example, 20 wt% polyamide / 80 wt% polyether = 0.25).  As Walter is drawn to elastomeric block copolymers, one of ordinary skill in the art is motivated to choose 60 to 80 wt% of polyether segments because Foy teaches this gives elastomeric copolymers.  As such, this would result in a mass ratio of 0.25 to 0.66 which reads over the recited range of Claim 1-2 as they overlap said ranges.
Regarding Claim 3, the exemplified Elastomer C is a polyamide 12 as lauryl lactam is C12.  Therefore, a polyamide 12 is reasonably suggested when practicing the invention of Walter.  Further Foy teaches in multiple examples of polyamides as the block in Column 4 lines 35-40 including polyamide 6-10.  Therefore, one of ordinary skill in the art would have been motivated to choose polyamide 12 or polyamide 6,10 as the polyamide block when practicing the invention of Walter because Foy, incorporated by reference, and Walter suggests each of these blocks.  This reads over Claim 3.
Regarding Claim 4, polytetramethylene glycol is also known as polytetrahydrofuran as the ring of tetrahydrofuran opens during the polymerization to make polytetramethylene glycol blocks is exemplified by Walter for Elastomer C and Foy makes use of polyethylene glycol in the examples (See Example 2 for instance).  Therefore, one of ordinary skill in the art would have been motivated to use either one of these glycols for the polyether block because of the exemplification of Walter and Foy of each of these glycols. This reads over Claims 18-19.
Regarding Claims 5, 15-17, Walter teaches the foams have a specific gravity of 0.15 to 0.30 which reads over the recited ranges of Claims 5, 15-17.  This is 150 to 300 kg/m3 as the specific gravity is the density / density of water.  The density of water is 1000 kg/m3.
Regarding Claim 6, the process of Claim 25 is taught by Walter in Column 9 lines 36-60 in an apparent manner.
Regarding Claim 8, the blowing agents recited by Claim 8 are taught by Walter in Column 10 lines 15-35 which reads over these claims.
Regarding Claims 10-13, Walter is drawn to midsole shoe articles which reads over Claims 10-13.  Sport shoe is simply a future intended use and is given negligible patentable weight.  Note that Claims 10 and 11 use the term “consisting of” with respect the foam of Claim 1.  None of the reference of record require anything in the composition besides the elastomer which is foamed using a blowing agent.  Applicant’s foams are also the elastomer foamed using a blowing agent.  If Applicant argues the blowing agent residue is excluded from the foam and, therefore, the foams of Walter do not reads over these claims then Applicant is remind that such an argument may require these claims to be rejected under §112 as Applicant uses the same or substantially similar technique to provide the foamed material claimed which would necessarily have the residue of the blowing agent in it as with Walter’s foams.  Therefore, it would be difficult to consider that Applicant had in their possession at the time the invention was filed the foams of Claim 1 in which no blowing agent residue was remaining to arrive at the articles “consisting of” the foam of Claim 1.
Regarding Claim 14, Walter teaches a range of 500 to 2000 g/mol for the polyamide segment motivated to be number average molecular weight as discussed above.  This reads over the claimed range of claim 14.
Regarding Claim 18, Walter is silent on the compression set according to Claim 18. However, all the foams are polyetheramide (PEBA) according to the claims.  All of Applicant’s examples which are PEBA meet the claimed material property of Claim 18.  Therefore, one of ordinary skill in the art is reasonably suggested the PEBAs of Walter discussed above must possess compression set in the recited range when tested accordingly.  This meets the limitations of Claim 18.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Regarding Claim 19, this claim represents the combination of Claims 1, 3 and 4 specific to tetrahydrofuran (tetramethylene)and rejected for the same reasons as above.
Regarding Claim 20, this claim represents the combination of Claims 1, 3  and 4 specific to polyethylene glycol.  The exemplified Elastomer C has polytetramethylene glycol blocks.  Walter does not get into the specific types of polyether blocks that can be used. Walter only teaches the blocks are derived from poly(oxyalkylene) glycol units and refers to Foy for the details. (Column 9 lines 1-25).
Foy teaches multiple glycols for this purpose including polytetramethylene glycol (exemplified by Walter) and polyethylene glycol.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Walter as discussed above by using polyethylene glycol as the polyether block instead of the exemplified polytetramethylene glycol because Walter by way of Foy suggests polyethylene glycol for this purpose.
Therefore, this reads over Claim 20 for the reasons put forth above and in Claims 1 , 3 and 4.
For all above rejections, absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,008,464. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 11,008,464 are a species of the instant claims.
Instant Claims 1 and 2 are read over by Claims 1 and 2 of 11,008,464 in an apparent manner.
Instant Claims 3-4 are read over by Claims 4-7 of 11,008,464 in an apparent manner.
Instant Claims 5, 15-17 are read over by Claims 8-11 of 11, 008,464 in an apparent manner.
Instant Claim 6 is read over by Claim 12 of 11,008,464.
Instant Claim 7 and 8 are read over by Claim 13, and 15 of 11,008,464.
Instant Claim 9 is reads over by Claim 16 of 11,008,464.
Instant Claims 10-13 are reads over by Claim 17-18 of 11,008,464.
Instant Claim 14 is read over by Claims 1 and 2 of 11,008,464 above.
Instant Claim 18 is not recited by 11,008,464. However, all the foams are polyetheramide (PEBA) according to the claims.  All of Applicant’s examples which are PEBA meet the claimed material property of Claim 18.  Therefore, one of ordinary skill in the art is reasonably suggested the PEBAs of 11,008,464 discussed above must possess compression set in the recited range when tested accordingly.  This meets the limitations of Claim 18.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Instant Claim 19 and 20 are combinations of Claims 1/2 and 6 or 7 of 11,008,464 but not specifically combined in 11,008,464.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 11,008,464 with either the polyethylene glycol of Claim 6 or the polytetramethylene glycol of Claim 7 when making the foam of Claim 1 or 2 because these claims recite specific polyethers required to make the foams of Claim 1 or 2.
This reads over instant Claims 19 and 20. 
Allowable Subject Matter
Claims 6 and 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolution of any non-statutory double patenting rejections against these claims.

For both claims the closest prior art is Walter (U.S. 4,984,376).
Regarding Claim 6, Walter is silent on the addition of the recited copolymers of ethylene and there is no teaching or suggestion in the prior art as to why one would add them with respect to non-crosslinked foam production of thermoplastic polyamide elastomers as recited without hindsight.
	Regarding Claim 9, Walter is specific to extrusion and foaming of sheets after extrusion from a die.  Walter is silent on injection molding into a mold in which foaming occurs when the mold is open.  While this a known foaming technique in the art, it is unclear how one of ordinary skill in the art could modify Walter to arrive at this recited process setup without hindsight and/or compromising the principle of Walter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1759